Exhibit NEWS RELEASE Unionized employees strike at Mantos de Oro-La Coipa mine Toronto, Ontario, July 8, 2009 Unionized employees at Compañía Minera Mantos de Oro in Chile, a subsidiary ofKinross, have initiated strike action at the La Coipa mine following unsuccessful collective agreement negotiations. The strike affects production of approximately 300 gold equivalent ounces per day from the La Coipa operation. The company is seeking a resolution that is fair and equitable to employees and returns the mine to full production as soon as possible. About Kinross Gold Corporation Kinross is a Canadian-based gold mining company with mines and projects in the United States, Brazil, Chile, Ecuador and Russia, and employs approximately 5,500 people worldwide. Kinross’ strategic focus is to maximize net asset value and cash flow per share through a four-point plan built on: delivering mine and financial performance; attracting and retaining the best people in the industry; achieving operating excellence through the “Kinross Way”; and driving new opportunities through exploration and acquisition. Kinross maintains listings on the Toronto Stock Exchange (symbol:K) and the New York Stock Exchange (symbol:KGC). Media Contact Steve Mitchell Vice-President, Corporate Communications phone: (416) 365-2726 steve.mitchell@kinross.com Investor Relations Contacts Erwyn Naidoo Lisa Doddridge Vice-President, Investor Relations Director, Investor Relations phone: (416) 365-2744 phone: (416) 369-6480 erwyn.naidoo@kinross.com lisa.doddridge@kinross.com www.kinross.com
